DETAILED ACTION

Election/Restrictions - Groups
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11, 13, and 16-19, drawn to a curable composition comprising a base part comprising a resin matrix comprising cationically curable components (A) and radiation curable components (B), and a catalyst part comprising a curing system comprising a starter and a photoinitiator.

Group II, claims 12, 15, and 20, drawn to a a process for preparing a dental impression comprising combining the ingredients of claim 1, radiating the mixture and applying it to a tooth sulcus, reapplying the composition of claim 1, radiating the dental surface, and removing the radiated mixture.

Group III, claim 14, drawn to a kit of parts comprising the composition of claim 1, and one or more application devices.

	As set for the in Rule 13.1 of the Patent Cooperation Treaty (PCT), “the international application shall relate to one invention only or to a group of inventions so linked as to from a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines “special technical features” as “those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a composition comprising a base part comprising a resin matrix comprising cationically curable components (A) and radiation curable components (B), and a catalyst part comprising a curing system comprising a starter and a photoinitiator. 
This composition is not novel in view of Suzuki (US 2004/0186195 A1; cited in IDS dated 06/06/2019). Suzuki teaches a composition comprising a radically polymerizable monomer such as a methacrylate (pg 1, [0002] and [0003]), a photopolymerizable composition comprising an aziridine compound (pg 7, [0102]-[0104]), and a photopolymerization initiator capable of efficiently polymerizing both a cationically polymerizable monomer and a radically polymerizable monomer, and to a photopolymerizable composition containing the above photopolymerization initiator.  More particularly, the invention relates to a photopolymerizable composition that can be favorably used as the dental materials (pg 1, [0001]).. 
As such, Group I does not share a special technical feature with the instant claims of Groups II and III.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Attempted Telephonic Election
A telephone call was made to attorney Ashley M. Dreis on 9 May 2022 to request an oral election to the above restriction requirement. The Examiner left a telephone message but the attorney did not return the call and thus no election was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612